Citation Nr: 1625349	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  09-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Daniel G Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served had an initial period of active duty for training (ACDUTRA) from March 1978 to August 1978, and served in the Georgia Army National Guard from November 1977 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2010 and October 2011, the Board remanded the claim for service connection for a low back disability.  In June 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  In November 2013, the Board denied the claim for low back disability and bilateral foot disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a Joint Motion for Remand (JMR).  In January 2015, the Board remanded the matters for additional development.  During remand status, in an August 2015 rating decision, the RO granted the claim for service connection for pes planus with fasciitis.  Therefore, no controversy remains in this matter for the Board's consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The record shows that, in 2016, the Veteran's attorney submitted additional pertinent evidence in support of the claim following issuance of the most recent Supplemental Statement of the Case.  See Third Party Correspondence (May 10, 2016).  As this evidence was accompanied by a waiver of consideration by the Agency of Original Jurisdiction (AOJ), remand to the AOJ for consideration is not required.  See 38 C.F.R. § 20.1304(c).

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

FINDINGS OF FACT

1.  The Veteran has chronic lumbar strain with degenerative arthritis.

2.  There is competent and credible medical evidence both for and against the question of whether the current disability is related to injury incurred during active duty service.

3.  As the evidence of record is roughly in equipoise, the benefit-of-the-doubt is afforded to the Veteran; chronic lumbar strain with degenerative arthritis is attributable to active duty.


CONCLUSION OF LAW

The criteria for service connection for lumbar strain with degenerative arthritis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that VA provided the Veteran with all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to the benefit sought.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2015).

Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Factual Background & Analysis

Service treatment records reflect that, on August 2, 1978, the Veteran presented with complaints of low back pain following lifting.  He again presented on June 7, 1979 with complaints of low back pain after a "log drill."

Statements from the Veteran reflect that he sought treatment for back problems from Dr. C.S in the mid-1980s.  Further, although the records of Dr. C.S. could not be obtrained, Dr. C.S. is identified as the referring physician in 1988 outpatient and radiology reports.

A January 2011 MRI of the lumbar spine reflects that the Veteran has mild disc bulging changes principally at L4-5 left-sided, foraminal encroachment, mild facet degenerative changes, normal disc hydration, and no evidence for stenosis.

Report of VA examination dated in January 2011 reflects a history of back pain beginning in 1978 after performing "log drills" in basic.  The Veteran stated that he "twisted his back."  The impression was chronic lumbosacral strain, degenerative arthritis of the thoracolumbar spine.  The physician opined that "it is less likely as not (less than 50/50 probability) that the veteran's current spine condition was caused by his period of active duty status" because, as explained in an April 2011 addendum, a review of the claims file showed no "significant back problems following the initial report of back complaints after the log drill or for many years after release from active duty."  The physician explained as follows:

There was an entry dated 6-7-78, in which the veteran had back pain after the log drill and the examination was reported as normal. There was also another entry of 8-2-78 of complaints of low back pain. The veteran was able to complete his obligation and remained in the service until 3/84. No significant entries in the record concerning back problems were reported until over 20 years later.

A May 2015 VA medical opinion reflects that the Veteran's low back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness because there was no evidence of back pain before the Veteran's claim for benefits in 1988.  The examiner acknowledged that the Veteran had back complaints in service in 1978 and 1979, but he noted that a September 1981 medical examination showed normal findings except for mild obesity and that there was no "documentation" of treatment by Dr. C.S. in the mid-1980s, which he noted would be of great interest.

A private medical opinion received at the Board in May 2016 linked the Veteran's lumbar strain with degenerative arthritis with his active duty service and the injury in service.  The medical practitioner explained that his opinion was predicated on the documented injury to the back in service, the history of back symptoms since this incident, Social Security Administration records showing that the Veteran had back problems in the 1980s, and the clinical findings in the context of the Veteran's history with consideration that the only about 1/3 of people by age 60 in the U.S. develop arthritis.  The medical practitioner concluded that chronic lumbar strain and degenerative arthritis are at least as likely as not connected to the Veteran's military service.  See Medical Treatment Record - Non-Government Facility (May 2016).

Having carefully reviewed the evidence of record, the Board finds that service connection for lumbar spine disability is warranted as the evidence of record is roughly in equipoise.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this regard, the Board finds that the Veteran's statements and sworn testimony are competent and credible with regard to low back injury, treatment and symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The record further shows a current disability of the lumbar spine, diagnosis as lumbosacral strain with arthritis.  Notably, with regard to whether the Veteran's disability is etiologically related to disease or injury incurred in service, there is competent and credible medical evidence both for and against the claim.

Because the evidence is roughly balanced in this matter, the Veteran is afforded the benefit of all doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the claim is granted.


ORDER

Service connection for chronic lumbar strain with degenerative arthritis is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


